DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/15/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-27 and 29-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume (US 2017/0179011) in view of Takao (US 2021/0050285).
With regard to claim 21, Hashizume teaches, in Figs 6 and 28, a method of making a packaged semiconductor device comprising: providing a lead frame (20) with a first surface (20t) that includes a rounded edge shape (20r); mounting a semiconductor die (10) on the first surface of the lead frame; covering at least the first surface that includes the semiconductor die with a mold compound (40).
Hashizume does not explicitly teach covering the rounded edge shape with mold compound.
Takao teaches, in Fig 1, covering the rounded edge shape (32) with mold compound (14), “so that occurrence of cracks of the encapsulation resin 14 in this region can be reduced,” ([0052]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the method of Hashizume with the extent of the mold compound of Takao to reduce the occurrence of cracks.
With regard to claim 22, Hashizume teaches, in Figs 6 and 28, that the first surface is created by punching the lead frame to form the rounded edge shape ([0146]).
With regard to claim 23, Hashizume teaches, in Figs 6 and 28, that the lead frame includes a second surface (20b) that has an edge (22P2) that creates high electrical field build up if the second surface is used to mount the semiconductor die (this is a conditional limitation, please see MPEP § 2111.04).
With regard to claim 24, Hashizume teaches, in Figs 6 and 28, that the edge of the second surface is a sharpened or orthogonal shape (see Figs).
With regard to claim 25, in reference to the claim language referring to "wherein the rounded edge shape provides for a radial and uniform distribution of electric fields" intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. &Inter. 1987).  In the instant case, as explained above with regard to claim 21, Hashizume/Takao shows all structural limitations specifically recited in the claim and it appears that the recited functional limitation does not affect the structure of Hashizume/Takao’s device.
With regard to claim 26, Hashizume teaches, in Figs 6 and 28, that the rounded edge shape is formed by polishing and shaping a sharpened or orthogonal edge ([0218]).
With regard to claim 27, Hashizume teaches, in Figs 6 and 28, that the rounded edge shape is formed by a chemical etch to etch away sharp corners ([0218]).
With regard to claim 29, Hashizume teaches, in Figs 6 and 28, a device comprising: a lead frame (20) with a first surface (20t) that includes a rounded edge shape (20r); a semiconductor die (10) mounted on the first surface of the lead frame; and a mold compound (40) covering at least the first surface that includes the semiconductor die.
Hashizume does not explicitly teach covering the rounded edge shape with mold compound.
Takao teaches, in Fig 1, covering the rounded edge shape (32) with mold compound (14), “so that occurrence of cracks of the encapsulation resin 14 in this region can be reduced,” ([0052]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Hashizume with the extent of the mold compound of Takao to reduce the occurrence of cracks.
With regard to claims 30-32, in reference to the claim language referring to “wherein operational voltage of the device is around 600V”, “wherein the lead frame includes a second surface with an edge shape that creates high electrical field build up within the device”, and “wherein high electrical field build up is around 1 X 10' V/m,” intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. &Inter. 1987).  In the instant case, as explained above with regard to claim 29, Hashizume/Takao shows all structural limitations specifically recited in the claim and it appears that the recited functional limitation, which is a mere application of voltages and the results thereof, does not affect the structure of Hashizume/Takao’s device.
With regard to claim 33, Hashizume teaches, in Figs 6 and 28, that the lead frame is implemented in a flip-chip on lead (FOL) package (see Fig 7).
With regard to claim 34, Hashizume teaches, in Figs 6 and 28, a semiconductor package comprising: a lead frame (20) with a first surface (20t) that includes a smoothened edge shape (20r); a semiconductor die (10) mounted on the lead frame, wherein the semiconductor die is disposed onto the first surface of the lead frame; and a mold compound covering at least the first surface that includes the semiconductor die.
Hashizume does not explicitly teach covering the rounded edge shape with mold compound.
Takao teaches, in Fig 1, covering the rounded edge shape (32) with mold compound (14), “so that occurrence of cracks of the encapsulation resin 14 in this region can be reduced,” ([0052]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Hashizume with the extent of the mold compound of Takao to reduce the occurrence of cracks.
With regard to claims 35-37, in reference to the claim language referring to “wherein operational voltage of the device is around 600V”, “wherein the lead frame includes a second surface with an edge shape that creates high electrical field build up within the device”, and “wherein high electrical field build up is around 1 X 10' V/m,” intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. &Inter. 1987).  In the instant case, as explained above with regard to claim 29, Hashizume/Takao shows all structural limitations specifically recited in the claim and it appears that the recited functional limitation, which is a mere application of voltages and the results thereof, does not affect the structure of Hashizume/Takao’s device.
With regard to claim 38, Hashizume teaches, in Figs 6 and 28, that the lead frame is implemented in a flip-chip on lead (FOL) package (see Fig 7).
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume (US 2017/0179011) in view of Takao (US 2021/0050285) and Koduri (US 2010/0295161).
With regard to claim 28, Hashizume/Takao teach most of the limitations of this claim, as set forth above with regard to claim 21.
Hashizume/Takao do not explicitly teach that the rounded edge shape is formed by a laser cut.
Koduri teaches that the rounded edge shape is formed by a laser cut ([0010]) to, “improve the design rules for spacings and widths, creating denser interconnections for improved electrical functionality,” ([0010]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the method of Hashizume/Takao with the laser cutting of Koduri to improve spacing.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, or have been fully addressed in prior Office Actions or in the Examiner’s Answer mailed on 8/15/2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829